     Case 2:20-cv-00118-PLM-MV ECF No. 10 filed 08/04/20 PageID.19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

ROMMEL RAY REED,

                      Petitioner,                   Case No. 2:20-cv-118

v.                                                  Honorable Paul L. Maloney

HEIDI L. WASHINGTON et al.,

                      Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the opinion entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases for lack of

exhaustion of available state-court remedies.



Dated:    August 4, 2020                            /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
